DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first ground plane forms first and second cavities recessed rearwardly into the first ground plane and having a T shape and an L shape, respectively.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation “wherein the first ground plane forms first and second cavities recessed rearwardly into the first ground plane and having a T shape and an L shape, respectively” is recited. It is unclear how this limitation is to be interpreted, since it was not disclosed clearly in the Figures or described in the Specification how these cavities have a T shape and L shape. What is necessary to be considered a T shape or an L shape? Do the proportions of the dimensions need to match? Does the bottom portion of the T shape need to be longer? Does the horizontal portion of the L shape need to be shorter? Can they be inverted? The Figures do not show the placement or orientation of the shaped cavities clearly, so it is unclear what is and is not considered to be a T shape and an L shape.
Claims 14-16 are rejected due to their dependence from claim 13.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chayat et al. (U.S. Patent No. 10033100), hereinafter known as Chayat.
Regarding claim 1, Chayat discloses (Figs. 2A-2B) a first dipole antenna pattern (205a and 205b); a feed line (not shown in Fig. 2A-2B, 307a and 307b in Fig. 3A) electrically connected to the first dipole antenna pattern; and a first ground plane (203) disposed rearward of the first dipole antenna pattern and spaced apart from the first dipole antenna pattern (see Fig. 2A), wherein the first ground plane forms a step-type cavity (204), and a width of a rear portion of the step-type cavity is different from a width of a front portion of the step-type cavity (see Fig. 2A).
	Regarding claim 6, Chayat discloses (Figs. 2A-2B) wherein the step-type cavity is configured such that virtual extension lines of side boundary lines in the rear portion of the step-type cavity intersect the first dipole antenna pattern (see Fig. 2A, dipole pattern intersects with boundary of rear portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 5, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chayat in view of Ganchrow et al. (U.S. Patent No. 10153556), hereinafter known as Ganchrow.
Regarding claim 2, Chayat teaches the limitations of claim 1, but does not teach a second ground plane.
Ganchrow teaches (Figs. 3A-3B) a second ground plane (340-2) disposed above or below the first ground plane (see Fig. 3A) and forming the step-type cavity (taught by Chayat above); and shielding vias (361) disposed along a front boundary line of the first ground plane and electrically connected to the second ground plane (see Fig. 3A).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the second ground plane and shielding via of Ganchrow in the antenna apparatus of Chayat because it reduces reflection losses due to the ground layers (col. 5, lines 50-55).
Regarding claim 4, Ganchrow teaches (Figs. 10-12) a third ground plane (one of the ground layers, see Fig. 11) disposed above or below the first ground plane (another of the ground layers, see Fig. 11) and forming the step-type cavity (taught by Chayat above); a second dipole antenna pattern (one of 1201 and 1202) disposed above or below the first dipole antenna pattern (1000); and a radial via (not labeled, see Figs. 11 and 12) electrically connecting the first dipole antenna pattern and the second dipole antenna pattern to each other (see Figs. 11 and 12).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the third ground plane of Ganchrow in the antenna apparatus of Chayat because it reduces reflection losses due to the ground layers (col. 5, lines 50-55).
Regarding claim 5, Ganchrow further teaches (Figs. 10-12) a first feed via (1203) electrically connecting the feed line and the first dipole antenna pattern (see Fig. 12); and a director pattern (1005 and 1006) disposed in the front of the second dipole antenna pattern and spaced apart from the second dipole antenna pattern (see Fig. 12), wherein a front region of the first dipole antenna pattern 
Therefore, for the reasons stated in response to claim 4, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the director of Ganchrow in the antenna apparatus of Chayat.
Regarding claim 17, Chayat teaches (Figs. 2A-2B) a dipole antenna pattern; a feed line electrically connected to the first dipole antenna pattern; a ground layer spaced apart from the dipole antenna pattern in a first horizontal direction, and comprising edge portions forming a cavity facing the dipole antenna pattern, wherein the cavity comprises a first cavity portion spaced from the dipole antenna pattern in the first horizontal direction, and a second cavity portion disposed between dipole antenna pattern and the first cavity portion in the first horizontal direction, and wherein a width of the second cavity portion in a second horizontal direction perpendicular to the first horizontal direction is greater than a width of the first cavity portion in the second horizontal direction.
Chayat does not teach vertically stacked ground layers.
Ganchrow teaches (Figs. 3A-3B) a dipole antenna pattern (310 and 320); a feed line (330) electrically connected to the first dipole antenna pattern (see Fig. 3A); and vertically stacked ground layers (340-1 and 340-2) spaced apart from the dipole antenna pattern in a first horizontal direction (see Fig. 3A).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the second ground plane and shielding via of Ganchrow in the antenna apparatus of Chayat because it reduces reflection losses due to the ground layers (col. 5, lines 50-55).
Regarding claim 18, Chayat further teaches (Figs. 2A-2B) protrusions (portions of 203 surrounding second cavity, see Fig. 2A) disposed at opposite sides of one or more of the edge portions, wherein the protrusions define the second cavity portion (see Fig. 2A).
Regarding claim 19, Chayat further teaches (Figs. 2A-2B) protrusions (not shown in Figs. 2A-2B, 307a and 307b in Fig. 3A) disposed in the cavity at a central region of one or more of the edge portions (see Fig. 3A).
Regarding claim 20, Chayat further teaches (Figs. 2A-2B) wherein the cavity has a step shape in a plane of the first and second horizontal directions (see Fig. 2A).
Allowable Subject Matter
Claims 3 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ali (U.S. Patent Application No. 20110285474) teaches a dipole with a multilayer structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DANIEL MUNOZ/Primary Examiner, Art Unit 2896